Citation Nr: 0409038	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability 
secondary to service-connected bilateral pes planovalgus with 
plantar keratosis and ankle pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

REMAND

Service connection is established for bilateral pes 
planovalgus with plantar keratosis and ankle pain.  Service 
connection is also in effect for degenerative joint disease 
in the lumbosacral region due to the bilateral foot and ankle 
disability.  The veteran now seeks service connection, on a 
secondary basis, for a left knee disorder.  He contends his 
left knee disorder is attributable to his altered gait caused 
by his foot and ankle disability.  

The record discloses the veteran underwent VA examination in 
November 2001.  The veteran relayed a history of foot 
problems having their onset during active duty.  He 
referenced a recent history of left knee pain, and episodes 
of swelling, which necessitated draining of fluid from the 
knee.  The examiner noted a diagnostic impression of left 
knee pain and swelling.  In combination with his assessment, 
the examiner indicated that recent (August 2001) x-ray 
studies of the knee were negative for any arthritic changes 
involving the knee.  However, the referenced radiological 
report addresses findings associated with the right knee.  
Further, the Board is unable to discern whether the claims 
file was available for review in conjunction with this 
examination.

VA outpatient clinical records document treatment for the 
left knee from February 2001 through January 2003.  The Board 
observes that a February 2001 radiology report indicates that 
x-ray studies of the left knee revealed early degenerative 
changes of the knee.  During a January 2003 evaluation, the 
examiner noted the veteran ambulated with an abnormal gait 
and opined that the veteran would experience knee problems.

Following a review of the record, it is the opinion of the 
Board that a contemporaneous and thorough VA examination and 
medical opinion would assist the Board in clarifying the 
nature of the veteran's left knee disorder and would be 
instructive with regard to the appropriate disposition of the 
issue under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Additionally, the Board notes that, with regard to the 
veteran's secondary service connection claim, the Court of 
Appeals for Veterans' Claims in Allen v. Brown, 7 Vet. 
App. 439 (1995), held that service connection may be granted 
on a secondary basis for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a non-service-connected 
disability, with compensation being paid for the amount of 
disability which exceeded the "degree of disability existing 
prior to the aggravation."  See also, 38 C.F.R. § 3.310(a) 
(2003).

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  In particular, the RO should request the 
veteran to identify the names, addresses, and 
approximate dates of treatment for all health 
care providers (VA and private) who may 
possess additional records pertinent to his 
claim.  With any necessary authorization, the 
RO should attempt to obtain copies of those 
treatment records identified by the veteran 
which have not previously been associated 
with the claims file.

3.  Following completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to determine 
the nature and etiology of any diagnosed 
disability of his left knee.  It is essential 
that the claims folder be provided to the 
examiner for review in conjunction with this 
examination and that fact should be so noted 
in the medical report.  All necessary 
testing, to include x-ray studies and 
specialized tests, should be performed and 
the results reported in detail.  In 
conjunction with a review of the claims 
folder and an examination of the veteran, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not that 
any left knee disability diagnosed is related 
to the veteran's service.  If not, the 
examiner should be asked to render an opinion 
as to whether it is at least as likely as not 
that any diagnosed left knee disability is 
causally related to, or increased by, the 
service-connected bilateral pes planovalgus 
with plantar keratosis and ankle pain.  See 
Allen v. Brown, 7 Vet. App. 430 (1995).

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a left knee disability 
secondary to service-connected bilateral pes 
planovalgus with plantar keratosis and ankle 
pain.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




